DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 recites the limitation "the first unit" in l. 2.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2012/0308758 to Hori, et al. (hereinafter “Hori”) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Hori. 
Regarding claim 9, Hori teaches a structure for manufacturing a SiC single crystal (see, e.g., the Abstract, Figs. 1-3, and entire reference) which is used for a heat insulating material that covers a growth container in which a SiC single crystal is grown and a plurality of units are combined to form the heat insulating material (It is noted that this limitation does not carry patentable weight since it is in the preamble, is not necessary to give life and meaning into the claim, and because it recites an intended use of the apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case a plurality of the graphite crucibles (3) comprised of silicon carbide powder (6) in Fig. 1 of Hori are necessarily capable of or, alternatively, would be reasonably expected to be capable of being removed and used as a plurality of units which are combined to form a heat insulating material which covers a bottom of a growth container in which a SiC single crystal is grown), the structure comprising:  
a container made of graphite or a metal carbide (see, e.g., Fig. 1 and ¶¶[0032]-[0037] which teach a graphite crucible (3)); and 
a filler filled into the container in a replaceable manner, wherein the filler is a powder material formed with SiC or metal carbide (see, e.g., Fig. 1 and ¶¶[0032]-[0037] which teach that the crucible (3) is filled with a SiC powder (6) which is capable of being added and removed).  
Regarding claim 14, Hori teaches that the first unit is made of the container and the filler (see, e.g., Fig. 1 and ¶¶[0032]-[0037] which teach that the graphite crucible (3) is filled with a SiC powder (6) and, hence, may be considered as a first unit as claimed).   

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of U.S. Patent Appl. Publ. No. 2006/0280640 to Schlesser, et al. (“Schlesser”). 
Regarding claim 13, Hori does not explicitly teach that the container is made of a metal carbide.  However, in Figs. 1-2 and ¶¶[0020]-[0041] as well as elsewhere throughout the entire reference Schlesser teaches an analogous embodiment of a crucible (10) for sublimation growth of SiC.  In ¶[0024] Schlesser specifically teaches that the crucible is preferably made from a refractory metal carbide such as TaC while ¶[0040] teaches that a crucible constructed from TaC is suited for clean, high-temperature crystal growth applications such as SiC sublimation growth.  Accordingly a person of ordinary skill in the art would look to the teachings of Schlesser and would be motivated to construct the crucible (3) of Hori from a metal carbide such as TaC in order to improve the crucible lifetime and minimize the propensity for contamination arising from outgassing species.   

Allowable Subject Matter
Claims 1, 3-5, and 11-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a SiC single crystal manufacturing apparatus comprising a growth container, a heat insulating material which covers the growth container and includes a plurality of units, wherein the plurality of units include a first unit and a second unit having at least a thermal conductivity different from that of the first unit, wherein the first unit includes a container made of at least one of graphite and a metal carbide and a filler filled into the container in a replaceable manner, and wherein the filler is a powder material formed with SiC or metal carbide as recited in the context of claim 1.  Dependent claims 3-5 and 11-12 are also deemed to be in condition for allowance due to their dependence on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed December 22, 2021, have been considered and are persuasive with respect to the rejection of claims 1, 3-5, and 11-12.  Claims 9 and 13-14 remain rejected under 35 U.S.C. 102 and 103 in view of the new grounds of rejection set forth in this Office Action which were necessitated by applicants’ claim amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714